DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolter et al. (20160240492).
Regarding Claim 1, in Figs. 2 and 4 along with Figs. 8A and 8B and paragraphs 0033, 0044, 0060, 0064, 0077 and 0081, Wolter et al. discloses a method comprising: forming a ground element and a feed line of an antenna over a first side of a first dielectric layer (steps 810 and 842 in Figs. 8A and 8B respectively), the first dielectric layer being on a substrate 410; placing a dielectric feature 224 and a radio frequency chip 216 over the ground element and the feed line, wherein a portion of the dielectric feature is interposed between the radio frequency chip and the ground element (see steps 844 and 846 in Fig. 8B); encapsulating the radio frequency chip and the dielectric feature in an encapsulant, wherein the encapsulant is external to the radio frequency chip (see steps 848 in Fig. 8B); detaching the substrate from the first dielectric layer; forming a second dielectric layer on a second side of the first dielectric layer. the second side being opposite the first side; and attaching a radiating element of the antenna to the second dielectric layer (see steps 850, 852 and 854 in Fig. 8B).  
Regarding Claim 9, in Figs. 2 and 4 along with Figs. 8A and 8B and paragraphs 0033, 0044, 0060, 0064, 0077 and 0081, Wolter et al. discloses method of manufacturing a semiconductor package, the method comprising: electroplating a ground line and a signal line over a carrier, wherein the ground line and the signal line are components of an antenna; attaching a dielectric feature and a radio frequency chip to the ground line (step 842 in Fig. 8B), wherein the dielectric feature is attached to the radio frequency chip using an adhesive (steps 844 and 846 in Fig. 8B), the dielectric feature being between the ground line and the radio frequency chip; encapsulating the radio frequency chip, the adhesive, and the dielectric feature in an encapsulant (step 848 in Fig. 8B), wherein the encapsulant is external to the radio frequency chip and removing the carrier (step 854 in Fig. 8B). 
Regarding Claim 10, in Figs. 2 and 4 along with Figs. 8A and 8B and paragraphs 0033, 0044, 0060, 0064, 0077 and 0081, Wolter et al. discloses that the dielectric feature (element 224 in Fig. 2) is interposed between the ground line and the signal line.  
Regarding Claim 11, in step 842 in Fig. 8B, it is disclosed forming a first dielectric layer on the carrier, wherein the ground line and the signal line are electroplated on the first dielectric layer.  
Regarding Claim 12, in steps 844 and 846 of Fig. 8B it is disclosed forming a second dielectric layer on the first dielectric layer after removing the carrier, the second dielectric layer being on a side of the first dielectric layer opposite the dielectric feature.  
Regarding Claim 13, in Fig. 2, the dielectric feature 224 physically contacts the first dielectric layer.  
Regarding Claim 14, in Fig. 2, a baseband processor is integrated within the radio frequency chip 216.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter et al. (20160240492) in view of Dang et al. (20150340765)
Regarding Claim 2, Wolter et al. disclose everything except to disclose the required bandwidth. However, Dang et al. discloses integrated chip/antenna packaging structure where in paragraphs 0028 and 0049 the required bandwidth is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required bandwidth in Wolter et al. as taught by Dang et al. for design considerations. 
Regarding Claim 6, the bandwidth of the antenna is disclose din paragraphs 0028 and 0049 of Dang et al. 

Claims 3-5, 7, 8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter et al. (20160240492) in view of Dang et al. (20150340765) as applied above further in view of De Rochemont (20060092079).
Regarding Claim 3, Wolter et al. and Dang et al. combination teaches everything and including the gain of the antenna (see paragraphs 0028 and 0049 of Dang et al. ) except to disclose the required thickness of the dielectric structure. However, de Rochemont discloses a semiconductor package where in paragraph 0090, 0092, 0097 and 0106 the required thickness for the dielectric structure is disclosed
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required thickness for the dielectric structure in Wolter et al. and Dang et al. as taught by de Rochemont in order to isolate the antenna from the RFIC. 
Regarding Claim 4, gain of the antenna is disclosed in paragraphs 0028 and 0049 of Dang et al. and the thickness of the dielectric feature is disclosed in paragraphs 0090, 0092, 0097 and 0106 of de Rochemont. 
Regarding Claim 5, gain of the antenna is disclosed in paragraphs 0028 and 0049 of Dang et al. and the thickness of the dielectric feature is disclosed in paragraphs 0090, 0092, 0097 and 0106 of de Rochemont. 
Regarding Claim 7, gain of the antenna is disclosed in paragraphs 0028 and 0049 of Dang et al. and the thickness of the dielectric feature is disclosed in paragraphs 0090, 0092, 0097 and 0106 of de Rochemont. 
Regarding Claim 8, gain of the antenna is disclosed in paragraphs 0028 and 0049 of Dang et al. and the thickness of the dielectric feature is disclosed in paragraphs 0090, 0092, 0097 and 0106 of de Rochemont. 
Regarding Claim 15, in Figs. 2 and 4 along with Figs. 8A and 8B and paragraphs 0033, 0044, 0060, 0064, 0077 and 0081, Wolter et al. discloses a method of manufacturing a semiconductor package, the method comprising: attaching a radio frequency die and a dielectric feature to a ground element of an antenna and a feed line of the antenna, the radio frequency die comprising a radio frequency circuit, the dielectric feature physically contacting the ground element, a thickness of the dielectric feature being in a range (steps 842, 844 and 846 of Fig. 8B); forming an encapsulant around the radio frequency die and a conductive via, the encapsulant being external to the radio frequency die, the dielectric feature being encapsulated by the encapsulant; electrically connecting the radio frequency die to the antenna through the conductive via (step 846 of Fig. 8B), forming a dielectric layer on the dielectric feature, the dielectric layer being on an opposite side of the dielectric feature from the radio frequency die; and attaching a radiating element to the dielectric layer, the radiating element being part of the antenna, the antenna having an operating bandwidth (steps 850, 852 and 854 of Fig. 8B). Wolter et al. fails to disclose the required bandwidth. However, Dang et al. discloses integrated chip/antenna packaging structure where in paragraphs 0028 and 0049 the required bandwidth is disclosed. Wolter et al. and Dang et al. combination teaches everything except to disclose the required thickness of the dielectric structure. However, de Rochemont discloses a semiconductor package where in paragraph 0090, 0092, 0097 and 0106 the required thickness for the dielectric structure is disclosed
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required bandwidth in Wolter et al. as taught by Dang et al. for design considerations. It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required thickness for the dielectric structure in Wolter et al. and Dang et al. as taught by de Rochemont in order to isolate the antenna from the RFIC. 
Regarding Claim 16, the thickness of the dielectric feature is disclosed in paragraphs 0090, 0092, 0097 and 0106 of de Rochemont. 
Regarding Claim 17, in Wolter et al. a dissipation factor of the dielectric layer is less than 0.01 (ceramic)  
Regarding Claim 18, in Wolter et al.  a dissipation factor of the dielectric layer is less than 0.001 (ceramic)
Regarding Claim 19, Wolter et al. the dielectric feature comprises a die attach film (adhesive)
Regarding Claim 20, in Wolter et al, the radiating element overlaps the radio frequency die in a top down view.

Examiner is including Wang 20170346185 (especially paragraph 0069) as a pertinent prior art that is not relied upon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/3/2022